Citation Nr: 1141613	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-02 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that rating decision, the RO awarded service connection for bilateral hearing loss disability and assigned a 0 percent rating.  The Veteran disagreed with the assigned rating.


FINDING OF FACT

Audiometric test results correspond to numeric designations no worse than Level II for the Veteran's right ear and Level I for his left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran's claim is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was provided sufficient VCAA notice with regard to his service connection claim in October 2006, prior to the March 2007 RO rating decision that granted service connection for bilateral hearing loss disability.  Therefore, no further notice is needed under VCAA for this claim. 

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  VA treatment records have been obtained, and the Veteran submitted private treatment records.  Furthermore, the Veteran was afforded VA examinations in March 2007 and February 2009, during which the examiners obtained the Veteran's symptomatology, conducted testing, and reached conclusions based on their examinations that were consistent with the record.  The examinations are found to be adequate. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, to evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).

Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86 (2011). 

Additional provisions pertain to "exceptional patterns of hearing impairment" under 38 C.F.R. § 4.86.  Specifically, these include hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz ), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).  As shown below, the Veteran's hearing loss does not qualify as one of these exceptional patterns of impairment. 

A September 2006 private treatment record shows that the Veteran underwent audiological evaluation.  While the treatment report does not include a transcription of the results, which are represented on a chart, pure tone thresholds appear to be as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
60
45
60
80
80
LEFT
25
25
50
70
50

The average of pure tone thresholds for 1000Hz, 2000Hz, 3000Hz, and 4000Hz is 66 on the right and 49 on the left.  While a word recognition test was conducted, it was not noted to be the Maryland CNC Word Test.  The impression was right ear mixed hearing loss and left ear mild to moderately severe sensorineural hearing loss.

In March 2007, the Veteran underwent VA examination.  On audiological evaluation, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
65
75
80
LEFT
45
40
35
65
30

The average of pure tone thresholds for 1000Hz, 2000Hz, 3000Hz, and 4000Hz is 66 on the right and 42 on the left.  Speech recognition on the Maryland CNC Word Test was 100 percent in the right ear and 100 percent in the left ear.  The diagnosis was moderate to severe sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.

An April 2008 VA outpatient treatment record shows that pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
70
80
80
LEFT
40
30
35
70
45

The average of pure tone thresholds for 1000Hz, 2000Hz, 3000Hz, and 4000Hz is 70 on the right and 45 on the left.  Speech recognition testing was conducted, but it was not using the Maryland CNC Word Test.

A July 2008 VA outpatient treatment record shows that pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
75
75
70
LEFT
35
30
35
65
45

The average of pure tone thresholds for 1000Hz, 2000Hz, 3000Hz, and 4000Hz is 66 on the right and 44 on the left.

In February 2009, the Veteran underwent VA examination.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
70
85
75
LEFT
30
25
40
60
55

The average of pure tone thresholds for 1000Hz, 2000Hz, 3000Hz, and 4000Hz is 69 on the right and 45 on the left.  Speech recognition testing using the Maryland CNC Word Test revealed recognition of 100 percent in the right ear and 100 percent in the left ear.  The diagnosis was moderately severe right and left ear hearing loss.

While there are five audiological examinations of record, only the March 2007 and February 2009 are adequate for rating purposes, as they include both a Maryland CNC Word Test and a puretone audiometry test.  See 38 C.F.R. § 4.85(a).  Nevertheless, the Board finds that the September 2006, April 2008, and July 2008 audiological evaluations contain results that are consistent with the VA examination reports, and the February 2009 VA examination report was conducted most recently.  Therefore, even if it can be concluded that one of the private or VA treatment examinations suggests an increase in pure tone thresholds, the RO has since afforded the Veteran a complete VA examination that is adequate for rating purposes.

Of the two VA examination reports, the February 2009 record shows the Veteran's hearing loss disability at its most restricted.  Applying 38 C.F.R. § 4.85, Table VI to these results, the Veteran has a numeric designation of II for his right ear and I for his left ear.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a noncompensable disability evaluation for the Veteran's service-connected hearing loss disability is warranted.  The other VA examination report shows the Veteran's hearing loss disability to be less severe.

Thus, based on the evidence above and in light of the applicable regulations, the Board finds that a noncompensable evaluation is warranted for the Veteran's service-connected hearing loss disability.  As noted above, ratings for hearing loss are determined by a mechanical application of the audiometric findings to the rating provisions and the Board has no choice but to deny the Veteran's claim at this time.  See Lendenmann v. Principi, supra.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic codes provide a basis for a higher rating.  The disability also has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule. 

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the hearing loss disability that are not encompassed by the schedular rating assigned.  The functional impairment shown is fully encompassed by the schedular rating criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

For all the reasons explained above, the Board finds that there is no basis for a staged rating of the Veteran's disability, see Hart v. Mansfield, 21 Vet. App. 505   (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable rating for bilateral hearing loss disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


